UNITED STATES COURT OF APPEALS FOR VETERANS CLAIMS


NO . 04-1001

STANLEY J. PALCZEWSKI,                                             APPELLANT ,

            V.


R. JAMES NICHOLSON ,
SECRETARY OF VETERANS AFFAIRS,                                     APPELLEE.


                          Before KASOLD, HAGEL, and MOORMAN, Judges

                                                ORDER

       It is ORDERED that this Court’s opinion entered on April 24, 2007, is hereby amended as
follows:

           On the first page of the opinion delete the section listing counsel for the appellee and replace
it with:

        Ella Krainsky, with whom Tim S. McClain, General Counsel; Paul J. Hutter, Acting General
Counsel; R. Randall Campbell, Assistant General Counsel; Brian B. Ripple, Deputy Assistant
General Counsel, and Caren H. Kang and Christopher Wallace, all of Washington, D.C., were on
the brief, for the appellee.

DATED: July 11, 2007                                               FOR THE COURT:



                                                                   NORMAN Y. HERRING
                                                                   Clerk of the Court

Copies to:

David T. Landers, Esq.

VA General Counsel (027)